Fourth Court of Appeals
                                        San Antonio, Texas

                                               JUDGMENT
                                            No. 04-17-00567-CV

                                IN THE INTEREST OF L.J.T., a Child

                     From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016PA01890
                        Honorable Charles E. Montemayor, Judge Presiding 1

         BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order terminating
Appellant Dad’s parental rights is AFFIRMED. It is ORDERED that no costs be assessed against
Appellant in relation to this appeal because he qualifies as indigent under Rule 20 of the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 20.

        SIGNED February 28, 2018.


                                                         _____________________________
                                                         Patricia O. Alvarez, Justice




1
  This proceeding arises out of Cause No. 2016-PA-01890, styled In the Interest of L.J.T., a Child, pending in the
224th Judicial District Court, Bexar County, Texas, the Honorable Cathy Stryker presiding. The termination order in
this matter was signed by Associate Judge, the Honorable Charles E. Montemayor.